Citation Nr: 0012058	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
January 1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

The service-connected disabilities are of sufficient severity 
as to prevent the appellant from engaging in some form of 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from an April 1998 rating decision wherein 
the RO denied a total rating for compensation based on 
individual unemployability.  The appellant has not voiced any 
disagreement with the assigned ratings for his service 
connected disabilities.  Rather, on the appellant's behalf, 
the accredited representative has asserted that the appellant 
is unemployable due to the combination of the amputation 
affecting the use of his hands, ambulatory deficit due to 
frozen feet and symptomatology associated with post-traumatic 
stress disorder.

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities related to combat 
exposure have worsened to the extent that they render him 
unemployable raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
VA examinations were obtained in June 1997 and September 
1998.  Furthermore, there is no indication from the appellant 
or his representative that there is outstanding evidence 
which would be relevant to this claim.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for a veteran's service-connected 
disabilities is less than 100 percent and when in the 
judgment of the rating agency, it is found that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of the service connected disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16, (1999).  If there is only one such service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more service- connected disabilities, at 
least one must be rated at 40 percent or more with a combined 
rating of 70 percent or more.  It is further provided that 
the existence or degree of nonservice-connected disabilities, 
or previous unemployability or age will be disregarded when 
the percentages referred to above are met.  38 C.F.R. 
§§ 4.16(a), 4.19 (1999).  See Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

The record must reflect some factor that takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, 4 Vet. App. at 363.  A high rating in 
itself is recognition that the impairment(s) makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the can find 
employment.  Ibid.  Moreover, the veteran's advancing age and 
non-service-connected disabilities may not be considered.  
See 38 C.F.R. § 3.341(a) (1998); Van Hoose, 4 Vet. App. at 
363; Hersey, 2 Vet. App. at 94.  In determining whether a 
particular veteran is unemployable, the Board must also give 
full consideration to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability.  38 C.F.R. § 4.15 (1999). Furthermore, the Board 
must consider the effects of the veteran's service-connected 
disability or disabilities in context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412- 13 (1992).

In this case, the appellant's service-connected disabilities 
and current ratings are: amputation of the index and middle 
fingers of the left hand with amputation of more than one-
half of the metacarpal bones (40 percent disabling); post-
traumatic stress disorder (30 percent disabling); frostbite 
of the right foot (30 percent disabling); frostbite of the 
left foot (30 percent disabling).  The combined disability 
rating is 80 percent.  The combined rating was 60 percent 
prior to January 1998.

The Board has considered the history of the service-connected 
disabilities, in accordance with 38 C.F.R. §§ 4.1, 4.2 
(1999).  The appellant was wounded in action in January 1945 
and is the recipient of the Purple Heart, among other 
decorations and awards.  He received a shell fragment wound 
to the left hand that resulted in the amputation of second 
and third finger of the left hand.  Service connection for 
frozen feet was granted in 1997 and service connection for 
post-traumatic stress disorder was granted in 1997 based upon 
traumatic stressors experienced in combat.

In his September 1997 claim for increased compensation based 
on unemployability, the appellant indicated that he had eight 
years education.  He last worked as a sheet metal worker in 
1989.  The disability associated with combat exposure 
prevented him from securing or following gainful employment.  
He left his last job because of his disability, did not 
expect to receive any disability retirement benefits, and did 
not expect to receive workers compensation benefits.  He 
reported to examiners in June 1997 that he had been 
independently employed after service as a sheet metal worker 
for 15 years.  He then worked for General Dynamics for 4 
years, and resumed sheet metal work for 24 years until his 
retirement. 

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A VA psychiatry examination was conducted in June 1997.  On 
objective examination he was adequately groomed and 
demonstrated difficulty walking.  His speech was relevant and 
coherent.  His mood was anxious and somewhat depressed.  He 
appeared thin and indicated he had not been eating well.  He 
described sleep disturbance.  There was no evidence of 
suicidal or homicidal ideation and there was no evidence of 
psychosis.  He was oriented to person, place and time, but 
had some naming difficulty.  Concentration and abstract 
thinking were somewhat impaired.  Post-traumatic stress 
disorder was diagnosed.  His symptomatology appeared to 
affect him in the social realm to a moderate degree.  He 
reported that he did not feel his experiences significantly 
affected his work life although he was sensitive to excessive 
noise on his job that made retirement quite attractive.  
Post-traumatic stress disorder was diagnosed.  The Global 
Assessment of Functioning score was 55 and the symptomatology 
appeared to be causing moderate difficulty in his social 
functioning.

On VA examination in June 1997, the appellant complained of 
pain, burning and decreased sensation in his feet.  He was 
ambulatory and did not use crutches to walk.  On examination 
the extremities were warm with peripheral pulses.  There were 
some varicose veins in the ankle and leg area.  There was no 
ulceration, phlebitis, edema or scarring.  There was slight 
discoloration and swelling in the ankle area.  X-rays 
indicated moderately advanced degenerative osteoarthropathy 
at the first metatarsophalangeal joints in both feet.  Frozen 
feet, onychomycosis and varicose veins were diagnosed 
bilaterally.  X-rays of the left hand revealed minimal 
degenerative changes.  Absence of the second and third 
fingers was noted, as was a tiny opaque body in the soft 
tissue adjacent to the first metacarpal joint.

A VA examination for cold injury was conducted in September 
1998.  The appellant incurred cold injury to both feet during 
World War II.  He had no amputation or tissue loss.  He had 
cold sensitization and Raynaud's phenomenon.  He had severe 
numbness of both feet, the right worse than the left.  He had 
significant paresthesia and numbness.  He had chronic pain 
that resembled causalgia and recurrent fungal infections of 
the big toe and fourth toe, particularly of the right foot.  
The pain was located in the big toe, the dorsal surface and 
around the heel.  There was no breakdown or frostbite scar.  
The appellant reported stiffness in his feet but not so much 
in his ankles.  The ankles and the feet were puffy and 
purple, and the skin was thin particularly on the bottom 
surface.  The pain affected his sleep.  He reported numbness, 
tingling and burning.  On examination he was not able to rise 
on the toes or rise on the heels.  Range of motion was 
reduced on the left versus the right.  The strength of the 
ligaments was decreased, and he had no pain upon manipulation 
of the feet due to the numbness.  He was diagnosed with 
residuals of cold injury to the feet and moderate 
degenerative changes of the first metatarsophalangeal joints 
of both feet by X-ray.

The appellant's service connected disabilities meet the 
percentage requirements for a total rating for compensation 
based on individual unemployability.  The question remains, 
however, whether these disabilities render him unable to 
obtain and retain substantially gainful employment.

Here, there is evidence that the service-connected 
disabilities produce significant impairment; and the 
appellant is rated based on that impairment.  The appellant 
worked for decades after service as a sheet metal worker with 
the left hand finger amputations.  With amputations or other 
residuals of traumatism shown to be of static character, a 
showing of continuous unemployability from the date of 
incurrence or the date the condition reached the stabilized 
level is a general requirement in order to establish the fact 
that the present unemployability is the result of that 
disability.  38 C.F.R. § 4.18 (1999).  There has been no 
medical evidence that demonstrates that the left finger 
amputations have undergone an increase in severity resulting 
in unemployability in 1989 when the appellant stopped 
working.

However, it is important to note that after the veteran 
ceased employment, he was granted service connection for 
other disabilities, each with an apparent remote onset.  
Therefore, the fact that he terminated employment due to 
other reasons is just one factor to be considered.

The Board is now presented with a veteran who has a 
psychiatric disorder that results in some level of social and 
industrial employment.  He has a bilateral lower extremity 
disorder that results in numbness, tingling and burning.  The 
pain has been described as resembling causalgia.  Based on 
the opinion of the examiner, we conclude that the bilateral 
lower extremity disorder results in a decreased ability to 
ambulate and a decreased ability to remain on his feet for a 
long period of time.  Whereas he may have been a qualified 
sheet metal worker when missing two fingers, he now has the 
limited ability to be on his feet and remain in contact with 
people.  This is then coupled with the fact that the veteran 
has a limited education and occupational experience limited 
to strenuous physical labor.  It appears unlikely that he 
would have the skills to compete for sedentary employment 
based on his background and equally unlikely that he could 
return to skilled industrial employment based on the added 
disabilities involving the lower extremities and psychiatric 
system.  We conclude that the evidence supports the claim.  

The Board also notes that it appears that the service-
connected amputation and PTSD may result from a common 
accident.  Therefore, he met the criteria as of the date of 
the claim for a total rating for compensation on the basis of 
individual unemployability.


ORDER

A total rating for compensation based on individual 
unemployability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

